In an action, inter alia, to recover damages for fraud and breach of fiduciary duty, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Queens County (Agate, J.), dated March 14, 2005, which, inter alia, denied those branches of their motion which were pursuant to CPLR 3211 (a) (7) to dismiss the first and sixth causes of action in their entirety and the third and fourth causes of action insofar as purportedly asserted against the defendants Diamond Property Management, Inc., Moshe Halberstam, Pavel Butorin, Margaret Glugover, Clara Logos, Moshe Stein, and Josh Frankel, without prejudice to renew after disclosure.
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the motion which was to dismiss the third and fourth causes of action insofar as purportedly asserted against the defendants Diamond Property Management, Inc., Moshe Halberstam, Pavel Butorin, Margaret Glugover, Clara Logos, Moshe Stein, and Josh Frankel, without prejudice to renew after disclosure and substituting therefor a provision denying that branch of the motion as unnecessary; as so modified, the order is affirmed insofar as appealed from, with costs to the respondents.
We note that the third and fourth causes of action are not asserted against the defendants Diamond Property Management, Inc., Moshe Halberstam, Pavel Butorin, Margaret Glugover, Clara Logos, Moshe Stein, and Josh Frankel.
The defendants’ remaining contentions are without merit. Florio, J.E, Goldstein, Luciano and Lunn, JJ., concur.